Citation Nr: 0635373	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-25 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970 and from January 1977 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In November 2005, the veteran 
testified at a Board video conference hearing.

The July 2005 statement of the case included the issues of 
entitlement to increased ratings for the veteran's service 
connected knee disabilities, left and right.  However, his 
July 2005 VA Form 9, Appeal to Board of Veterans' Appeals, 
specifies that he is only appealing the issues of special 
home adaptation grant and specially adapted housing.  
Moreover, the January 2006 hearing transcript notes that the 
issues on appeal are special home adaptation and special 
adaptive housing and that the two other issues addressed by 
the RO in the July 2005 statement of the case are not being 
appealed.  Accordingly, the issues of entitlement to 
increased ratings for the veteran's service connected 
bilateral knee disorders are not presently before the Board.  

In a July 2005 communication, the veteran claimed entitlement 
to service connection for diabetes mellitus.  Inasmuch as 
this issue has not been certified for appellate review, it is 
not for consideration at this time.  It is, however, referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran is not precluded from locomotion as a result of 
his service-connected disabilities, he is not blind, and he 
does not have anatomical loss or loss of use of either the 
hands or the legs due to a service-connected disability.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant have 
not been met.  38 U.S.C.A. § 2101(a), (b) (West 2002); 
38 C.F.R. §§ 3.809, 3.809a (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A certificate of eligibility for assistance in acquiring  
specially adapted housing may be awarded to a veteran who is  
receiving compensation for a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 
38 C.F.R. § 3.809 and has not previously received assistance 
in acquiring specially adaptive housing under 38 U.S.C.A. 
§ 2101(a); and is entitled to compensation for permanent and 
total disability which: (1) is due to blindness in both eyes 
with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 
38 C.F.R. § 3.809 may be issued a certificate of eligibility 
under 38 C.F.R. § 3.809.  However, no particular type of 
adaptation, improvement, or structural alteration may be 
provided to a veteran more than once.  Id.

Service connection is in effect for degenerative disc 
disease, lumbar spine, evaluated as 40 percent disabling; 
tinea versicolor, lichen simplex, tinea pedis, and tinea 
cruris, evaluated as 30 percent disabling; a hiatal hernia, 
evaluated as 30 percent disabling; bursitis, right knee, with 
degenerative changes, evaluated as 20 percent disabling; a 
left knee injury with chronic pain/strain syndrome and 
degenerative changes, evaluated as 20 percent disabling; 
degenerative joint disease, cervical spine, evaluated as 20 
percent disabling; and hemorrhoids, evaluated as 10 percent 
disabling.  This amounts to a combined 90 percent evaluation.  
The veteran is currently in receipt of benefits from a total 
disability evaluation for compensation based on individual 
unemployability (TDIU).

Based on the severity of his service-connected disabilities, 
together with the evidence of record showing his need for 
assistive devices for ambulation, the veteran contends that 
he has met the eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant.  
The evidence of record, however, reveals that despite the 
severity of impairment from the service-connected 
disabilities, he is not precluded from locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

During his January 2006 video conference hearing, the veteran 
testified that he has essentially lost the use of both legs 
if he does not wear braces.  He stated that, without the 
braces, his knees become hyperextended and cause him to fall.  

The veteran's VA Form 26-4555, Veteran's Application in 
Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant, was received in August 2004.

The medical evidence, to include an October 2004 report of VA 
examination and a March 2005 statement from his VA primary 
care physician, shows that, although the veteran needs a cane 
and knee braces to help him ambulate with stability, he is 
not precluded from locomotion without these assistive 
devices.  The October 2004 report of VA examination reflects 
that the veteran had 100 degrees of right knee flexion and 90 
degrees of left knee flexion with full extension, 
bilaterally.  The veteran's gait was slow, he had a limp, and 
there was no instability of either knee.  The Board finds the 
results of this report provide evidence against this claim. 

The medical evidence includes the opinion of the veteran's 
examiners that he would benefit from assistive devices; 
however, this is not the standard by which the Board may 
grant this claim.  Clearly, based on the veteran's 
disabilities, the veteran would benefit from some assistive 
devices, but this is not the standard that the Board may use 
to decide if the veteran meets the requirements of this 
regulation.  

Based on a review of the medical opinions, the Board finds 
that these opinions do not conclude that the veteran is 
precluded from ambulation without the assistance of his cane 
or knee braces, providing evidence against this claim.  

Additionally, the medical evidence does not indicate any 
severe loss of visual acuity or the anatomical loss or loss 
of use of both hands, and the veteran does not so contend.

The Board observes that there is no question that the veteran 
is compromised physically due to his service-connected 
disabilities, but such impairment is recognized in the 
current disability evaluations and the grant of a TDIU.  The 
post-service medical record, as a whole, is found to provide 
evidence against this claim, indicating that the veteran's 
disorders do not meet the high requirements of the regulation 
to obtain this particular VA benefit. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  As the veteran does not meet any of 
the basic eligibility requirements for entitlement to a 
certificate for either specially adapted housing or a special 
home adaptation grant, the preponderance is against the 
veteran's claim, and it must be denied. 

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in October 
2004 and provided to the veteran prior to the March 2005 
rating decision on appeal satisfies the duty to notify 
provisions as it discusses the criteria for establishing 
eligibility for either specially adapted housing or a home 
adaptation grant.  As for the duty to assist, the claims file 
contains all available evidence pertinent to the claim, 
including VA medical evidence dated through March 2005, which 
adequately addresses the requirements necessary for 
evaluating the claims decided herein.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims and there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (Reviewing the 
entire record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
as the Board has done in this case.)  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and a 
VA examination.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



ORDER

A certificate of eligibility for specially adapted housing or 
for a special home adaptation grant is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


